              Case 4:19-cv-00705 Document 1-4 Filed 09/27/19 Page 1 of 1 PageID #: 31

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Eastern District
                                                    __________  District of
                                                                         of __________
                                                                            Texas


JASON COLEMAN and JESSICA CASEY, on behalf                            )
   of the RVNB Holdings, Inc. Employee Stock                          )
Ownership Plan, and on behalf of a class of all other                 )
            persons similarly situated,                               )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 4:19-cv-00705
                                                                      )
   NEIL M. BROZEN, ROBERT PETERSON, JR.,                              )
   VASILIA PETERSON, PAUL GENERALE, MIKE                              )
     PAXTON, NICK BOURAS, and STERLING                                )
        INVESTMENT PARTNERS III, L.P.                                 )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Paul Generale
                                           4132 Southwestern Blvd
                                           Dallas, TX 75225




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas R. Ajamie
                                           AJAMIE LLP
                                           Pennzoil Place-South Tower
                                           711 Louisiana, Suite 2150
                                           Houston, TX 77002


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
